Citation Nr: 1428446	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of left ankle fracture (also claimed as arthritis) which is currently evaluated as 10 percent disabling, to include entitlement to a temporary total rating based on the need for convalescence following surgery.

2.  Entitlement to an increased evaluation for residuals of a compression fracture of the lumbar vertebrae with degenerative disc disease which is currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1982 to May 1986 and November 1986 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which increased the Veteran's disability rating for residuals of left ankle fracture (also claimed as arthritis) from 0 percent to 10 percent effective September 22, 2009 and continued a 20 percent disability rating for residuals of a compression fracture of the lumbar vertebrae with degenerative disc disease.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last VA examination was conducted in December 2009.  Since that time, the Veteran reported that he continues to suffer from severe limitation of motion of his ankle and back and it is difficult for him to sit, walk, and stand for long periods of time.  Additionally, the Veteran contended that he had surgery on his ankle in March 2009 which required convalescence.

Records of his VA and private treatment since October 2009 have not been physically or electronically associated with the claims folder.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claims must be remanded to associate those records and to afford him a VA examinations of his left ankle and lumbar spine to assess the current severity of his disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his lower back and left ankle disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his lower back and left ankle disabilities, the nature, extent and severity of his symptoms and the impact of the disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent outstanding records, schedule the Veteran for an examination by an appropriate VA medical professional to determine the severity of his service-connected lower back disability.  The Veteran's claims file should be made available to, and reviewed by the VA examiner.  

The examiner should conduct all indicated tests and studies and identify all orthopedic and neurologic pathology found to be present, to include range of motion studies expressed in degrees, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner is to express any functional loss in terms of additional degrees of limited motion. 

In addition, the examiner should state whether the Veteran's lower back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature, extent and severity of any neurological impairment resulting from the service-connected lower back disability, to include radiculopathy or neuropathy, and/or any bowel or bladder impairment.

If the Veteran is no longer employed, the examiner is also asked to provide an opinion as to whether the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation. 

The supporting rationale for all opinions expressed should be provided in a legible report.

4.  After associating any pertinent outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic impairment related to the Veteran's left ankle disability.  The claims folder should be made available to, and reviewed by the examiner.  The examiner should record the full history of the respective disorder, including the Veteran's account of symptomatology. 

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should indicate whether the limited motion of the ankle, if any, is best characterized as marked or moderate.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.

The examiner should also comment on whether the Veteran's treatment for his service-connected left ankle disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  

All provided opinions should be supported by a clearly stated rationale.  All necessary tests should be conducted and reported in detail in the provided examination report. All findings and conclusions should be set forth in a legible report.

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



